Appellant files a motion for rehearing, referring only to assignments of error. We do not consider nor pass on assignments of error. We have examined the case of Cooper v. State, 250 S.W. 157, and find nothing in our original opinion in anywise contradictory of what we said in that case. We have examined the record as far as we are able, in the light of the motion, and are constrained to uphold the correctness of the opinion heretofore rendered.
The motion for rehearing will be overruled.
Overruled. *Page 136